                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     MLC INTELLECTUAL PROPERTY, LLC,                      Case No. 14-cv-03657-SI
                                   9                     Plaintiff,
                                                                                              ORDER GRANTING IN PART AND
                                  10                v.                                        DENYING IN PART AS MOOT
                                                                                              MICRON'S DAMAGES MOTION IN
                                  11     MICRON TECHNOLOGY, INC.,                             LIMINE #1
                                  12                     Defendant.                           Re: Dkt. No. 444
Northern District of California
 United States District Court




                                  13

                                  14            On June 6, 2019, the Court held a hearing on numerous pretrial motions. For the reasons set

                                  15   forth below, Micron’s damages motion in limine #1 is GRANTED in part and DENIED in part as

                                  16   moot.1

                                  17

                                  18                                             INTRODUCTION

                                  19            Pursuant to Federal Rules of Evidence 401, 402 and 403, Micron seeks to “preclude MLC

                                  20   from relying on any testimony, evidence, argument, or insinuation regarding irrelevant royalty rates

                                  21   for the ‘571 patent that exceeds the disclosure within the four corners of the license agreements

                                  22   themselves.” Motion at 1 (Dkt. No. 444). Specifically, Micron moves to exclude evidence and

                                  23

                                  24            1
                                                 Portions of the briefing on this motion, as well as entire exhibits, were filed under seal. In
                                  25   order to resolve the present motion, the Court must discuss the under seal material in detail, and the
                                       Court finds it appropriate that this order be filed entirely in the public docket. Further, after engaging
                                  26   in an in-depth review of these materials, the Court concludes that none of the under seal material –
                                       such as the licenses, discovery responses, and deposition testimony – is truly confidential. In any
                                  27   event, the parties have put these matters directly at issue in this litigation and the Court cannot rule
                                       on the current motion without discussing this material.
                                  28
                                   1   argument regarding: (1) the alleged royalty rate that Mr. Milani (MLC’s damages expert) derives

                                   2   from the Hynix and Toshiba agreements, (2) the royalty rate Mr. Milani derives from the testimony

                                   3   of a BTG witness (Simon Fisher) in litigation between MLC and BTG, and (3) the royalty rates and

                                   4   slide presentations that Mr. Epstein2 offered during the failed licensing negotiations with Micron in

                                   5   2013-2014. Id. Micron also seeks to preclude MLC from eliciting testimony from Mr. Liesegang

                                   6   (Micron’s rebuttal licensing expert) regarding royalty rates tied to IBM’s licensing policy in the

                                   7   1980s and 1990s.

                                   8          In a separate order, the Court has granted Micron’s Daubert motion to exclude Epstein’s

                                   9   expert testimony, concluding inter alia that testimony regarding Epstein’s licensing negotiations

                                  10   with Micron is irrelevant. Accordingly, for the reasons set forth in that order, the Court GRANTS

                                  11   this motion to the extent it is directed at Epstein’s testimony. Further, because Liesegang is

                                  12   Micron’s rebuttal witness to Epstein, the Court DENIES AS MOOT the portion of the motion
Northern District of California
 United States District Court




                                  13   regarding Liesegang’s testimony about IBM’s royalty rates, as Micron has represented that

                                  14   Liesegang will not testify if Epstein is excluded.

                                  15          Thus, what remains of the present motion focuses on the question of whether there is a

                                  16   factual basis for Milani to testify that the BTG/Hynix and BTG/Toshiba lump sum licenses contain

                                  17   or “reflect” specific royalty rates, as well as whether Milani may rely on Fisher’s deposition

                                  18   testimony for alleged royalty rates.3 As set forth below, the Court concludes that the Hynix and

                                  19   Toshiba licenses do not contain specific royalty rates nor do they state how the lump sums were

                                  20   calculated, and therefore Milani may not mischaracterize those agreements by testifying that they

                                  21   do, in fact, “reflect” specific royalty rates. The Court also concludes that Milani’s opinion that the

                                  22

                                  23
                                              2
                                                 In 2012-2014, Epstein was MLC’s outside licensing counsel/agent and pursuant to a
                                       contingent fee agreement he represented MLC in the unsuccessful licensing negotiations with
                                  24   Micron. In January 2019, MLC retained Epstein as a “licensing expert” in this case. See generally
                                       Order Granting Micron’s Daubert Motion to Exclude Expert Testimony of Ronald Epstein. Dkt.
                                  25   No. 636.

                                  26
                                              3
                                                 Micron has also filed a Daubert motion to exclude Milani’s expert testimony, as well as a
                                       motion to strike his testimony based on MLC’s alleged failures to disclose its damages case during
                                  27   fact discovery in violation of Federal Rules of Civil Procedure 26 and 37. The Court will issue
                                       separate orders on those motions. However, to the extent those motions raise overlapping challenges
                                  28   to Milani’s opinion regarding the 0.25% royalty rate, the Court also addresses those questions in
                                       this order.
                                                                                       2
                                   1   Hynix and Toshiba agreements reflect a 0.25% royalty rate is not grounded in any facts or a reliable

                                   2   methodology because even if admissible, the extrinsic evidence upon which Milani relies suggests

                                   3   that BTG may have calculated the lump sum payments by applying 0.25% to Gartner forecasts of

                                   4   future revenue for Hynix and Toshiba from 2006-2011. However, both license agreements covered

                                   5   a significantly longer time period through the expiration of the last patent in December 2017 (and

                                   6   the ‘571 patent’s expiration in June 2015), and thus to the extent 0.25% was used to calculate lump

                                   7   sum payments, that number was not applied to forecasted sales over the entire terms of the license

                                   8   agreements and therefore cannot reflect a royalty rate for those licenses. Thus, Milani’s opinion

                                   9   that the Hynix and Toshiba agreements “reflect” a 0.25% royalty rate is supported neither by the

                                  10   actual license agreements nor by the extrinsic evidence. Finally, as a separate basis of exclusion,

                                  11   the Court finds that Milani may not rely on the Fisher deposition testimony and the other extrinsic

                                  12   evidence that he relies upon for his opinion that the licenses reflect royalty rates because MLC failed
Northern District of California
 United States District Court




                                  13   to disclose that evidence as a basis for a royalty rate calculation in discovery.

                                  14

                                  15                                             BACKGROUND

                                  16   I.     The Hynix and Toshiba Licenses
                                  17          On April 11, 2007, BTG (which then owned the rights to the MLC patent portfolio) entered

                                  18   into licenses with Hynix and Toshiba. Both licenses were to MLC’s entire portfolio of 30 U.S.

                                  19   patents (including the ‘571 patent), and 11 foreign patents.4

                                  20          The Hynix license agreement defines “Licensed Products” as “any and all Hynix products,

                                  21   including MLC Memory Devices, the making, using, selling or offering for sale, exporting,

                                  22   importing or otherwise disposing of which would otherwise infringe one or more claims of the

                                  23   Licensed Patents.” Hynix License § 1.5 (Dkt. No. 444-2). The license granted Hynix and its

                                  24   subsidiaries a “non-exclusive, worldwide, indivisible non-transferable and personal license” to 41

                                  25

                                  26          4
                                                 Hynix is a South Korean company and Toshiba is a Japanese company. Dkt. Nos. 442-5,
                                  27   444-7. Exhibit A to both agreements lists the following foreign patents: 1 German patent; 2
                                       “Europe” patents; 1 United Kingdom patent; 1 Italian patent; 2 Japanese patents; 2 South Korean
                                  28   patents; and 1 Dutch patent. Id.

                                                                                          3
                                   1   patents “through the expiration date of the last of the Licensed Patents to expire.” Id. §§ 3.1, 6.1.5

                                   2   Under “Compensation,” the agreement states that “In consideration of the release and License,

                                   3   Hynix shall pay to BTG $21,000,000 (twenty-one million dollars) as follows: (a) $11,000,000

                                   4   (eleven million dollars) no later than 30 April 2007 (b) $5,000,000 (five million dollars) no later

                                   5   than 31 March 2008 [and] (c) $5,000,000 (five million dollars) no later than 31 December 2009.”

                                   6   Id. § 4.1.

                                   7           Section 4.3 of the agreement, titled “Future Licenses,” is the basis of Milani’s opinion that

                                   8   the agreement contains a 0.25% royalty rate. That section provides:

                                   9           Future Licenses. BTG hereby agrees that Hynix will be granted most-favoured
                                               customer status. In the event that BTG grants a license under the Licensed Patents
                                  10           after the Effective Date, other than a license granted in settlement of litigation, in
                                               which the royalty rate is less than 0.25%, then as its sole remedy, Hynix’s future
                                  11           payments, if any, shall be reduced so that Hynix, in total pays not more than 90% of
                                               the royalty rate paid by the new licensee. In no event shall Hynix receive any refund
                                  12           of any amount paid, or which became due, prior to the execution of the new license
Northern District of California
 United States District Court




                                               agreement. In the case of a paid up license, the royalty rate shall be calculated using
                                  13           formula X/Y x 100 where X is the gross undiscounted value of sales of MLC Memory
                                               Devices made and forecast to be made by the new licensee through 31 December
                                  14           2011 (future sales shall be BTG’s reasonable and good faith estimate based upon a
                                               reputable industry analyst data). BTG shall notify Hynix within thirty (30) days after
                                  15           BTG enters into an agreement granting a license under the Licensed Patents to a new
                                               licensee. Within six (6) months of BTG notifying Hynix it has entered into a new
                                  16           license under the Licensed Patents, Hynix may have an independent internationally
                                               recognized accounting firm conduct an audit of BTG’s records, without disclosing
                                  17           such records to Hynix, and subject to such accounting firm entering into a reasonable
                                               non-disclosure agreement, to confirm Hynix is paying, in total as specified in Section
                                  18           4.1, not more than 90% of the rate paid by the new licensee taking into account the
                                               factors described above.
                                  19
                                       Id. § 4.3.
                                  20
                                               The Hynix agreement also contains Section 7.7 titled “Entire Understanding.”              That
                                  21
                                       provision reads:
                                  22
                                               This Agreement embodies the entire understanding between the parties relating to
                                  23           the subject matter hereof, whether written or oral, and there are no prior
                                               representations, warranties or agreements between the parties that are not contained
                                  24           in this Agreement.
                                  25   Id. § 7.7.

                                  26
                                  27
                                               5
                                                 The licensed patents expired at different times, with the ‘571 patent expiring in June 2015
                                       and the last patent expiring in December 2017. Milani Tr. at 151:1-19 (Dkt. No. 442-11). Milani
                                  28   opines that the ‘571 patent comprised “at least 50%” of the value of the licenses to Hynix and
                                       Toshiba. Milani Report at 67 (Dkt. No. 442-3).
                                                                                         4
                                   1          The Toshiba license agreement is similar to the Hynix agreement in several respects. The

                                   2   “Licensed Products” are defined as “all Toshiba or its Subsidiaries’ products, including MLC

                                   3   Memory Devices,” and the term of the license was through the expiration of the last of the licensed

                                   4   patents. Toshiba License §§ 3.1, 6.1. The license also provided Toshiba with the option of

                                   5   extending the license to a Toshiba-SanDisk joint venture. Id. §§ 3.2, 3.6. The compensation

                                   6   provided under the license is as follows:

                                   7          4.1. Compensation. In consideration of the release and license granted by BTG in
                                              this Agreement, Toshiba shall pay to BTG the following sums:
                                   8
                                                      (a)    $6,000,000 (six million dollars) no later than 30 days after the
                                   9          Effective Date;
                                  10                  (b)    $11,000,000 (eleven million dollars) on or before March 31, 2008;
                                  11                  (c)    if Toshiba has exercised the Option in accordance with Section 3.6, a
                                              further $10,000,000 (ten million dollars) on or before March 31, 2009;
                                  12
Northern District of California
 United States District Court




                                                      (d)    $6,000,000 (six million dollars) on or before March 31, 2009;
                                  13
                                                      (e)    if Toshiba has exercised the Option in accordance with Section 3.6, a
                                  14          further $10,000,000 (ten million dollars) on or before March 31, 2009; and
                                  15                  (f)     if BTG has, on or before December 31, 2008, either: (i) entered into
                                              a license under the Licensed Patents with two of the companies whose annual
                                  16          worldwide revenue of NAND Flash Memory Devices in 2007 as reported by Gartner
                                              Dataquest (or if such information is not available from Gartner, then as reported by
                                  17          another reputable market research firm agreed by the parties such as iSupply or
                                              Forrester) is ranked as top three other than Toshiba; or (ii) initiated any litigation
                                  18          against any one of such company in any jurisdiction for infringement of one or more
                                              claims of any of the Licensed Patents, a further $2,000,000 (two million dollars) no
                                  19          later than April 30, 2009, provided that BTG shall notify Toshiba in writing
                                              indicating the above with relevant evidences . . . .
                                  20
                                       Id. § 4.1. The Toshiba license does not contain a “most favored customer” provision. The Toshiba
                                  21
                                       license contains Section 7.7 “Entire Understanding” that is identical to the “Entire Understanding”
                                  22
                                       provision in the Hynix license. Milani states that Toshiba paid a total of $25 million under the
                                  23
                                       license ($23 million followed by a $2 million payment). Milani Report at 48.
                                  24

                                  25
                                       II.    Milani’s Royalty Rate Opinion re: the Hynix and Toshiba Licenses
                                  26
                                              In his report, Milani states that he considers the Hynix and Toshiba licenses to be the most
                                  27
                                       relevant licenses for determining a reasonable royalty in a hypothetical negotiation. Milani Report
                                  28
                                                                                        5
                                   1   at 47-48, 50. Regarding the Hynix license, Milani states that it “contains a most favored customer

                                   2   provision which provides a quantitative metric allowing for the application of the terms of the Hynix

                                   3   Agreement to the Hypothetical License, while also adjusting for Micron’s extent of use. To that

                                   4   point, I consider the 0.25% royalty rate called for in the most favored customer provision to reflect

                                   5   a relevant consideration for evaluating a reasonable royalty and understand that rate was applied to

                                   6   Hynix’s worldwide sales.” Id. at 47 (citing BTG_06398-06402).6 With regard to the Toshiba

                                   7   license, Milani states, “given the most favored customer provision in the Hynix Agreement, and the

                                   8   fact that both agreements were executed on the same day, it’s reasonable to presume BTG

                                   9   considered the royalty rate in the Toshiba Agreement to reflect a running royalty that is at least equal

                                  10   to the rate reflected by the Hynix Agreement.” Id. at 48 (citing BTG_06398-06402).

                                  11          Milani uses the 0.25% royalty rate derived from the Hynix license as the starting point for

                                  12   his calculation of the appropriate royalty rate in this case. Milani states,
Northern District of California
 United States District Court




                                  13          Relative to the Hynix Agreement, the scope of the hypothetical license would be
                                              narrower, because the Hynix Agreement had a worldwide scope. Mr. Simon Fisher,
                                  14          the BTG employee responsible for licensing the ‘571 Patent, provided deposition
                                              testimony regarding the relationship between the worldwide scope of the license
                                  15          grant and the 0.25% royalty rate reflected within the Hynix agreement. [citing
                                              Fisher’s deposition testimony at 237-238, produced in this case as BTG_02097-
                                  16          BTG_02142]7 On that point, Mr. Fisher testified that BTG’s historical licenses were
                                              based on worldwide shipments, but the MLCIP Patent Portfolio was predominantly
                                  17          made up of U.S. rights. Recognizing this, Mr. Fisher explained that rather than
                                              adjusting the royalty base to reflect only U.S. sales, BTG discounted the royalty rate
                                  18          in the Agreements to account for the larger royalty base. Mr. Fisher further explained
                                              that, in connection with negotiating the Agreements, BTG considered the proper rate
                                  19

                                  20          6
                                                  The document cited by Milani is a September 6, 2007 letter from Christine Soden of BTG
                                  21   to Jay Shim of Samsung. Dkt. No. 442-44. The letter states that it is “Subject to FRE 408” and that
                                       it is confidential subject to a non-disclosure agreement between Samsung and BTG. In the letter,
                                  22   which appears to be a licensing proposal, Soden states that “[o]ur calculation still supports a fully
                                       paid up figure for Samsung of $69 million which was based on a 0.25% rate applied to sales
                                  23   forecasts,” and she states that enclosed with the letter are “the sales forecast data that we used in
                                       March 2007 to calculate fully paid up licenses at an effective royalty rate of 0.25%.” Id. at
                                  24   BTG_06398. The enclosed market share forecast data includes data for Hynix and Toshiba showing
                                       forecasted (or actual) sales from 2006 – 2011, and a 0.25% royalty rate applied to those forecasts to
                                  25   derive lump sum payments. Id. at BTG_06400-BTG_06401.
                                               As Micron notes, this letter is not a contemporaneous communication between BTG and
                                  26   Hynix showing how those parties negotiated the BTG/Hynix license, but rather an after-the-fact
                                       licensing proposal made by BTG to Samsung. In connection with other motion briefing, Micron
                                  27   has submitted contemporaneous communications (dated March 2007) between BTG and Hynix
                                       showing that the parties negotiated over lump sum payments. See Dkt. Nos. 481-8, 481-9.
                                  28          7
                                                  Fisher’s deposition testimony is discussed infra.
                                                                                          6
                                              to apply to U.S. sales would be 0.75%, but since BTG presumed that amount
                                   1          reflected only a third of a licensee’s total shipments, the rate in the agreement was
                                              discounted to 0.25%. Therefore, I consider the Hynix Agreement suggests a royalty
                                   2          rate of 0.75% is the proper rate to consider in connection with determining a
                                              reasonable royalty in a hypothetical negotiation.
                                   3
                                       Milani Report at 54 (internal footnotes omitted).
                                   4
                                              Milani further explains his royalty rate calculation:
                                   5
                                              In summary, as discussed throughout the Georgia-Pacific factors (and the remainder
                                   6          of this report), I consider the 0.25% rate discussed in the Hynix Agreement to be a
                                              relevant metric for evaluating a reasonable royalty in a hypothetical negotiation. I
                                   7          also consider that the 0.25% royalty rate should be adjusted to 0.75%, to reflect the
                                              fact that it was applied to a base of worldwide sales. Further, I consider that at least
                                   8          50% (and potentially much more) of the 0.75% royalty rate is attributable to the
                                              technology of the ‘571 Patent. Based on that apportionment, I consider the resultant
                                   9          0.375% royalty rate to reflect the minimum rate that does not account for differences
                                              between real-world and hypothetical licenses, such as the assumption of validity and
                                  10          infringement, as discussed in Mr. Epstein’s expert report.
                                  11          Finally, I recognize that the historical licensing practices of both BTG and Micron
                                              have been based on lump-sum payments. I also recognize the lump-sum payments
                                  12          included in the BTG license agreements reflect the application of the 0.25% royalty
Northern District of California
 United States District Court




                                              rate reflected in the agreements to a royalty base comprised of estimated worldwide
                                  13          sales. [citing BTG_06398-06402]. Therefore, applying the 0.375% royalty rate to
                                              the royalty bases discussed above in Section 10 results in the following lump sum
                                  14          payments, but recognizes that the appropriate lump sum payment in this case may be
                                              much higher after the rate has been properly adjusted, as discussed above.
                                  15
                                       Milani Report at 67.8 The lump sum damages payments that Milani arrives at are between
                                  16
                                       $63,142,053 and $70,207,876. Id.
                                  17

                                  18
                                       III.   Fisher’s Deposition Testimony
                                  19
                                              Excerpts from the Fisher deposition testimony are at Dkt. No. 442-15. Fisher was a BTG
                                  20
                                       employee who was involved in negotiating the Hynix and Toshiba licenses and the other efforts to
                                  21

                                  22
                                              8
                                  23             In his report, Milani also states that the 0.25% royalty rate that he derives from the Hynix
                                       agreement is consistent with BTG’s licensing history, citing documents related to BTG’s
                                  24   negotiations with Samsung, ST Micro, Micron, and Acacia. Milani Report at 63-64. All of these
                                       negotiations were unsuccessful, and BTG ultimately sued Samsung in the ITC and then entered into
                                  25   a settlement after, inter alia, the ITC staff preliminarily concluded that the ‘571 patent was invalid.
                                       BTG did not enter into licenses with ST Micro, Acacia, or Micron. The specific documents cited
                                  26   by Milani as additional support for the 0.25% royalty rate are: BTG_05660-670; MLC00056549-
                                       551; MLC00060545; MLC00054615-616; MICRONM034216-218; MLC00002575-576;
                                  27   ACACIA00000228-229; and MLC00056617-628. Milani Report at 63-64. Based on Milani’s
                                       description of these documents, they appear to be BTG internal memos discussing licensing
                                  28   negotiations, BTG’s licensing offers, and an unsigned draft agreement between BTG and Acacia.

                                                                                           7
                                   1   license the BTG/MLC patent portfolio. Fisher was deposed in connection with a breach of contract

                                   2   lawsuit brought by MLC against BTG. In the deposition excerpts provided to the Court,9 Fisher

                                   3   was asked about BTG’s negotiations with Toshiba. Fisher Tr. at 236:1-239:25. Fisher testified,

                                   4   “And if we can get a deal done quickly with Toshiba as the initial licensee, we would do it at this

                                   5   [unspecified] number and then presented that number.” Id. at 236:3-6. The questioning continued:

                                   6          Q: Was that number supposed to be an up-front number that was going to be paid –
                                   7          A: Yeah, it was a fully paid-up lump sum number.
                                   8          Q: All right. And would that fully paid-up lump sum number be considered a royalty
                                              rate?
                                   9
                                              A: Well, it’s – it was a payment in lieu of past shipments and a paid-up amount in
                                  10          lieu of future royalties. So I don’t know how – I don’t know how the finance people
                                              would view it, whether they’d view it as a compensation payment or as a royalty
                                  11          payment.
                                  12          Q: What calculations did you, BTG, use to get to $60 million?
Northern District of California
 United States District Court




                                  13          A: We did a number of calculations. There were sort of different approaches for
                                              what we, you know – I think I termed out early bird licensing model that – the value
                                  14          that we had put forward, and we calculated on a variety of royalty rates initially
                                              taking the Gartner Dataquest numbers, taking the U.S. – as I recall, the U.S.
                                  15          proportion of those, taking a potential royalty award that might come from a court at
                                              some future date, MPV’ing that with a fairly harsh discount because of the risk of
                                  16          litigation.
                                  17          Another model was to take the Gartner Dataquest numbers worldwide and use a .25
                                              percent royalty rate.
                                  18
                                              And there was another model which had a staggered or tiered set of royalties.
                                  19
                                              So actually, you know, there was a whole range of numbers that [sic] could come up
                                  20          with. And I think in the Toshiba case it was as low as $16 million, and I don’t
                                              remember what the upper bound was, but through the process of discussion, I think
                                  21          we all settled on the opening number of 60 something million dollars being the
                                              appropriate one.
                                  22
                                              Q: Why did you, BTG, use the .25 percent royalty rate when you were talking about
                                  23          using the Dataquest material?
                                  24          A: Well, based on the – based on the worldwide shipments, leveraging worldwide
                                              licenses off of a predominantly U.S. patent position, that was a reasonably – well,
                                  25          seemed to be deemed appropriate by everyone at the time number to use for a first
                                  26
                                              9
                                  27            The parties have not provided the Court with the entire deposition, nor have the parties
                                       provided any evidence regarding the details of the MLC v. BTG litigation or the circumstances
                                  28   surrounding that case, except to state that it was a breach of contract case and that it ultimately
                                       settled.
                                                                                        8
                                              licensee scheme. Given that a third of the worldwide shipments, as a rule of thumb,
                                   1          end up in the U.S., it’s equivalent to a .75 percent based on the U.S. shipments which
                                              represents a sort of discount off of a sort of one percent U.S. royalty rate which one
                                   2          might reasonably anticipate as a reasonable outcome from a U.S. court case.
                                   3   Id. at 236:7-238:4.

                                   4

                                   5   IV.    Discovery
                                   6          The parties dispute the adequacy of MLC’s initial (and amended) disclosures regarding

                                   7   damages, as well as MLC’s responses to specific interrogatories seeking information related to

                                   8   MLC’s damages. The extensive briefing on that matter is found at Dkt. Nos. 452, 499, 544, and

                                   9   594-595. The Court recounts the discovery only as it specifically relates to MLC’s damages based

                                  10   upon a reasonable royalty rate.

                                  11

                                  12          A.      Interrogatory No. 6
Northern District of California
 United States District Court




                                  13          Micron’s Interrogatory No. 6 asked MLC to “Describe in detail the factual and legal basis

                                  14   and supporting evidence for the relief Plaintiff seeks . . . including but not limited to Your contention

                                  15   that You are entitled to damages (e.g. a reasonable royalty) . . . .” Dkt. No. 278-13. MLC’s original

                                  16   response stated,

                                  17          RESPONSE TO INTERROGATORY NO. 6:
                                  18                  MLC incorporates the above-stated General Objections as if fully set forth
                                              herein. MLC also objects to this interrogatory as being premature and properly the
                                  19          subject of expert discovery and reports. MLC further objects to this interrogatory to
                                              the extent it seeks information that is protected from disclosure by the attorney-client
                                  20          privilege and attorney-work product doctrine.
                                  21                  Subject to and without waiving the foregoing General and Specific
                                              Objections, MLC responds as follows: MLC is the holder of all rights and interest in
                                  22          the ’571 Patent. As demonstrated in MLC’s Preliminary Infringement Contentions,
                                              Micron’s NAND flash memory devices infringe multiple claims of the ’571 Patent.
                                  23          Under 35 U.S.C. § 284, MLC is entitled to damages “adequate to compensate for the
                                              infringement, but in no event less than a reasonable royalty.” MLC does not
                                  24          presently know the volume or duration of sales of Micron’s infringing devices, and
                                              the measure of damages adequate to compensate for the infringement will be
                                  25          determined no later than trial.
                                  26          MLC’s supplemental response stated:

                                  27

                                  28
                                                                                          9
                                       SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 6:
                                   1
                                                 MLC incorporates its prior response to this Interrogatory as if fully set forth
                                   2   herein.
                                   3           Subject to and without waiving the foregoing general and specific objections
                                       set forth in its prior response, incorporated herein by reference, MLC provides the
                                   4   following supplemental response to this Interrogatory:
                                   5           MLC objects to this request on the grounds that Micron has not complied
                                       with the Court’s Order compelling discovery of financial information for Micron’s
                                   6   accused multi-level cell and triple-level cell NAND Flash (Dkt. 193), which is now
                                       the subject of a motion for sanctions (Dkt. 214-4). For this reason, MLC still does
                                   7   not presently know the volume or duration of sales of Micron’s infringing devices.
                                       Interrogatory No. 6 is objectionable on the grounds that it is compound and an
                                   8   improper attempt to enlarge the numerical limits under Federal Rule of Civil
                                       Procedure Rule 33(a)(1).
                                   9
                                               Notwithstanding, MLC responds that it is the holder of all rights and interest
                                  10   in the ’571 Patent. As demonstrated in MLC’s Infringement Contentions, Micron’s
                                       multi-level cell and triple-level cell NAND flash devices infringe multiple claims of
                                  11   the ’571 Patent. MLC’s Infringement Contentions also provides a non-exhaustive list
                                       of devices accused of infringement.
                                  12
Northern District of California




                                               Under 35 U.S.C. § 271, Micron “without authority makes, uses, offers to sell,
 United States District Court




                                  13   or sells multi-level cell (including triple-level cell) NAND flash devices, within the
                                       United States, or imports into the United States, multi-level call NAND flash devices
                                  14   during the term of the patent therefor” that infringes multiple claims of the ’571
                                       Patent. Due to Micron’s infringement, under 35 U.S.C. § 284, MLC is entitled to
                                  15   damages “adequate to compensate for the infringement, but in no event less than a
                                       reasonable royalty.” And MLC is entitled to no less than a reasonable royalty
                                  16   measured and calculated in a manner consistent with federal case law.
                                  17         MLC further responds that the calculation of damages will also be informed
                                       by, at least, the following documents identified pursuant to Rule 33(d):
                                  18   EPICENTER029194,            EPICENTER029212,               EPICENTER029216,
                                       EPICENTER029243,            EPICENTER029247,               EPICENTER029260,
                                  19   EPICENTER029334, EPICENTER029345, EPICENTER029347, MUIR000020,
                                       MUIR000027, MUIR000031, MUIR000033,MUIR000072, MUIR000085,
                                  20   MUIR000109, MUIR000149, MUIR000163, MUIR000174, MUIR000194,
                                       MUIR000208, MUIR000219, MUIR000256, MUIR000848, MUIR000862,
                                  21   MUIR000873, MUIR000893, MUIR000907, MUIR000918, MUIR001052,
                                       MUIR001056, MUIR001095, MUIR001101, MUIR001115, MUIR001126,
                                  22   MUIR001144, MUIR001155, MUIR001213, MUIR001233, MUIR001284,
                                       ACACIA00000005, ACACIA00000026, ACACIA00000037, ACACIA00000051,
                                  23   ACACIA00000057, BTG_02342, BTG_02345, BTG_02351, BTG_02793,
                                       BTG_02863, BTG_02866, BTG_02977, BTG_03037, BTG_05418, BTG_05438,
                                  24   BTG_05501, BTG_05569, BTG_05617, BTG_05618, BTG_05619, BTG_05654,
                                       BTG_05655, BTG_05657, BTG_05674, BTG_05686, BTG_05706, BTG_05813,
                                  25   BTG_05834, BTG_05835, BTG_05842, BTG_06058, BTG_06296, BTG_06433,
                                       BTG_06440, BTG_07877, BTG_07921, BTG_07995, BTG_07996, BTG_08102,
                                  26   MLC00002536, MLC00002575, MLC00002581, MLC00002583, MLC00007108,
                                       MLC00007112, MLC00033662, MLC00033675, MLC00052637, MLC00052641,
                                  27   MLC00052661, MLC00052674, MLC00053395, MLC00053396.
                                  28
                                                                                   10
                                               In addition to the foregoing documents, the proper calculation of damages
                                   1   will also depend on information from Micron’s SEC 10-K statements, industry
                                       reports (such as MICRONM046812 and MICRON047492), as well as financial
                                   2   information solely within the possession, custody and control of Micron. On
                                       September 25, 2018, Micron produced financial data (MICRONM047490) for
                                   3   certain accused products and improperly excluded financial data for other products
                                       on the grounds that the excluded information is not relevant. MLC has since moved
                                   4   for sanctions regarding Micron’s immediate supplementation. See Dkt. 215. Absent
                                       the requested information, MLC is without sufficient information regarding, at a
                                   5   minimum, the volume of sales of Micron’s multi-level cell and triple-level cell
                                       NAND flash products during the relevant time period. And consequently, MLC is
                                   6   unable to respond to this contention interrogatory in full.
                                   7          Micron’s deficient document production notwithstanding, MLC further
                                       objects to this interrogatory on the grounds that it not only calls for a legal
                                   8   conclusions but also on the grounds that it is premature as it seeks information that
                                       requires expert discovery and analysis. Pursuant to Federal Rule of Civil Procedure
                                   9   33(a)(2), such discovery “need not be answered until designated discovery is
                                       complete,” that is, until expert discovery which does not commence until January 25,
                                  10   2019. See Dkt. 184.
                                  11           MLC reserves the right to further supplement the response to this
                                       Interrogatory in the course of fact and expert discovery.
                                  12
Northern District of California




                                       MLC’s second supplemental response, dated November 30, 2018, stated:
 United States District Court




                                  13
                                       SECOND SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 6:
                                  14
                                               MLC incorporates its prior response to this Interrogatory as if fully set forth
                                  15   herein. Subject to and without waiving the foregoing general and specific objections
                                       set forth in its prior response, incorporated herein by reference, MLC provides the
                                  16   following supplemental response to this Interrogatory:
                                  17           As permitted under 35 U.S.C. § 284, MLC is entitled to damages “adequate
                                       to compensate for the infringement, but in no event less than a reasonable royalty.”
                                  18   MLC seeks a reasonable royalty with respect to infringement of the ’571 Patent. The
                                       amount of a reasonable royalty will be based on expert analysis and testimony, and
                                  19   applicable law, including but not limited to the factors identified in Georgia-Pacific
                                       Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116 (S.D.N.Y. 1970), and in the many
                                  20   district court and Federal Circuit cases that have adopted and opined on that
                                       methodology. The royalty rate will be based on at least the Georgia-Pacific factors,
                                  21   and will include but not limited to consideration of relevant license agreements for
                                       the patented technology, including those identified in MLC’s prior response, as well
                                  22   as any prior negotiations between the parties regarding the patented technology. The
                                       royalty base will at least be based on financial sales information solely within the
                                  23   possession, custody and control of Micron including revenues from all infringing
                                       sales during the damages period—information Micron has yet to produce in response
                                  24   to the Court’s November 26, 2018 Order (Dkt. 240).
                                  25           The calculation of damages will also be informed by industry analysis and
                                       reports (such as MICRONM046812 and MICRON047492), as well as statements
                                  26   made by Micron in, for example, its SEC 10-K statements. For example, in its SEC
                                       10-K Annual Statements, for Fiscal Years 2012 through 2015, Micron reported
                                  27   approximately $1.26 billion (FY12), $1.51 billion (FY13), $2.55 billion (FY14), and
                                       $2.56 (FY15) in Net Sales to the U.S. (“based on customer ship-to location”). Micron
                                  28   also reported that 44%, 40%, 27% and 33%, respectively, of Net Sales were from
                                                                                 11
                                              NAND Flash Sales. Upon information and belief, MLC contends that it is entitled
                                   1          to a reasonable royalty to compensate it for said infringing sales.
                                   2                  Further, “‘[t]he law requires patentees to apportion the royalty down to a
                                              reasonable estimate of the value of its claimed technology,’ unless it can ‘establish
                                   3          that its patented technology drove demand for the entire product.’” Power
                                              Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 904 F.3d 965, 978 (Fed. Cir.
                                   4          2008) (citing VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1329 (Fed. Cir. 2014).
                                              “The entire market value rule allows a patentee to assess damages based on the entire
                                   5          market value of the accused product only where the patented feature creates the ‘basis
                                              for customer demand’ or ‘substantially create[s] the value of the component parts.’”
                                   6          Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1318 (Fed. Cir. 2011); see also,
                                              TWM Mfg. Co. v. Dura Corp., 789 F.2d 895, 901 (Fed. Cir.1986) (“The entire market
                                   7          value rule allows for the recovery of damages based on the value of an entire
                                              apparatus containing several features, when the feature patented constitutes the basis
                                   8          for customer demand.”). Moreover, “[i]n some circumstances, for example, where
                                              the other features are simply generic and/or conventional and hence of little
                                   9          distinguishing character . . . it may be appropriate to use the entire value of the
                                              product because the patented feature accounts for almost all of the value of the
                                  10          product as a whole.” Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc.,
                                              904 F.3d at 978 (citing AstraZeneca AB v. Apotex Corp., 782 F.3d 1324, 1338-40
                                  11          (Fed. Cir. 2015). The patented technology incorporated into the accused multilevel
                                              cell and triple-level cell NAND Flash products made and/or sold by Micron
                                  12          substantially creates the value of the accused products and constitutes the basis for
Northern District of California
 United States District Court




                                              customer demand.
                                  13
                                                      Because this Interrogatory requests information requiring legal conclusions
                                  14          and expert analysis and testimony, which has yet to commence, and given that fact
                                              discovery has yet to conclude, MLC reserves the right to supplement and/or amend
                                  15          its responses to this Interrogatory in light of additional factual developments and
                                              expert discovery.
                                  16
                                       MLC’s Second Supplemental Responses to Interrogatory No. 6 at 1-6 (Dkt. No. 278-13).
                                  17
                                              MLC’s collective responses to Interrogatory No. 6 did not identify the Hynix license
                                  18
                                       (MLC00007148-MLC00007158) or the Toshiba license (MLC00007159-MLC00007172) and did
                                  19
                                       not disclose a reasonable royalty theory aside from generally stating “[t]he royalty rate will be based
                                  20
                                       on at least the Georgia-Pacific factors, and will include but not limited to consideration of relevant
                                  21
                                       license agreements for the patented technology, including those identified in MLC’s prior response,
                                  22
                                       as well as any prior negotiations between the parties regarding the patented technology.” In
                                  23
                                       addition, MLC’s responses to Interrogatory No. 6 did not identify any of the extrinsic evidence cited
                                  24
                                       in the Milani report in support of his opinion that 0.25% is the royalty rate “reflected” in the Hynix
                                  25
                                       and Toshiba licenses.10
                                  26
                                  27
                                               That extrinsic evidence is: (1) Christine Soden’s September 2007 letter to Jay Shim of
                                              10

                                  28   Samsung (BTG_06398-BTG_06402); (2) Simon Fisher’s deposition testimony (BTG_02097-
                                       BTG_02142); (3) a November 2007 internal BTG “Briefing Paper” summarizing BTG’s
                                                                                     12
                                              B.      Interrogatory No. 22
                                   1
                                              Micron’s Interrogatory No. 22 asked MLC to “[i]dentify all facts, evidence, and testimony
                                   2
                                       regarding any applicable royalty rates that You intend to rely upon at trial and describe in complete
                                   3
                                       detail why those royalty rates are applicable.” Dkt. No. 465-2 at 11. MLC’s December 12, 2018
                                   4
                                       response asserted various objections such as “the word product doctrine, joint-defense privilege,
                                   5
                                       common-interest privilege, and any other applicable privilege or immunity”; objected to the
                                   6
                                       interrogatory as premature “on the grounds that it seeks information that is properly the subject of
                                   7
                                       expert discovery and testimony”; and then stated that MLC was entitled to a reasonable royalty:
                                   8
                                              based on at least the Georgia-Pacific factors, and will include but not limited to
                                   9          consideration of license agreements for the patented technology, including but not
                                              limited to EPICENTER029247-29259; EPICENTER029326-EPICENTER029333;
                                  10          EPICENTER029334-EPICENTER029344; EPICENTER029345-
                                              EPICENTER029346; BTG00037609-BTG00037610; MLC00007148-
                                  11          MLC00007158; BTG_09023-BTG_09036, as well as any prior negotiations
                                              between the parties regarding the patented technology.
                                  12
Northern District of California
 United States District Court




                                       Dkt. No. 465-2 at 12.
                                  13
                                              MLC did identify the Hynix license (MLC00007148-MLC00007158), but did not identify
                                  14
                                       the Toshiba license (MLC00007159-MLC00007172). MLC’s response to Interrogatory No. 22 did
                                  15
                                       not disclose a specific royalty rate, and did not disclose that it believed the Hynix or Toshiba licenses
                                  16
                                       supported a 0.25% (or 0.75%) royalty rate. In addition, MLC’s interrogatory response did not
                                  17
                                       identify any of the extrinsic evidence upon which Milani would rely to support his opinion that the
                                  18
                                       Hynix and Toshiba licenses “reflect” a 0.25% royalty rate. See footnote 10 supra.11
                                  19

                                  20
                                       negotiations with Samsung (BTG_05660-670); (4) correspondence between BTG and Samsung
                                  21   regarding negotiations (MLC00056549-551, MLC00060545); (5) BTG’s licensing offer to ST
                                       Micro (MLC00054615-616); and (5) documents related to BTG’s licensing negotiations with
                                  22   Acacia (ACACIA00000228-229 and MLC00056617-628). See Milani Report at 63-64, notes 377-
                                       386.
                                  23          11
                                                  In addition, Micron’s Interrogatory No. 18 requested information regarding, inter alia,
                                  24   “the factual and legal basis and supporting evidence for your contention that MLC is entitled to
                                       damages for Micron’s alleged infringement of the Asserted Patent occurring before the filing of the
                                  25   Present Litigation.” Dkt. No. 442-45 MLC’s response to Interrogatory No. 18 did not identify the
                                       Hynix or Toshiba licenses, and did not contain any response regarding a royalty rate. Id.
                                  26           Micron’s Interrogatory No. 21 requested MLC to identify “all agreements that You contend
                                       constitute a comparable licensing agreement that You intend to rely upon at trial and describe in
                                  27   complete detail the facts, evidence and testimony surrounding the formation of those license
                                       agreements and why those license agreements are comparable.” In response to Interrogatory No.
                                  28   21, MLC identified the Hynix license in a list of documents, and did not provide any description of
                                       why the Hynix license was comparable, nor did MLC ever state that it intended to rely on the Hynix
                                                                                        13
                                   1

                                   2          C.      Mr. Hinckley’s deposition
                                   3          On December 11, 2018, Micron took the Rule 30(b)(6) deposition of Robert Hinckley. Dkt.

                                   4   No. 442-41 (Hinckley Tr.). Mr. Hinckley is the Chairman of MLC as well as its counsel. Hinckley

                                   5   Tr. at 16:22-17:11. MLC consists of Hinckley and Jerry Banks, the inventor of the ‘571 patent (and

                                   6   the other patents in the MLC portfolio). Id. Hinckley was produced as the Rule 30(b)(6) witness

                                   7   regarding, inter alia, the following topics:

                                   8          82. All information, facts, and documents relating to MLC’s claim of damages for
                                              the Asserted Patent, including any reasonable royalty, the royalty base and rate, and
                                   9          any alleged lost profits damages.
                                  10          53. All agreements entered into by MLC or any prior owner of the Asserted Patent
                                              related to the Asserted Patent, Related Patents, or related technology field, including
                                  11          offers to license, settlement agreements, assignments, covenants, and technology
                                              agreements, and any related negotiations, communications, and drafts.
                                  12
Northern District of California




                                              58. Financial information relating to MLC’s and BTG’s licensing of the Asserted
 United States District Court




                                  13          Patent, including, without limitation, products licensed, sales volume, dates of sales,
                                              revenue, and if known, gross margin, net profit, or loss.
                                  14
                                              64. All facts and circumstances regarding any and all licenses granted for the
                                  15          Asserted Patent, including but not limited to the name and location of any licensee,
                                              the terms of each license, the circumstances under which each license was granted,
                                  16          communications with each of the past or present licensees including negotiations, the
                                              amount of royalties or other type of compensation paid to MLC, all products licensed
                                  17          to practice any of the Asserted Patent, the sales volume, dates of sales, revenue, as
                                              well as gross margin, net profit, or loss related thereto if known or calculated, and
                                  18          Documents related to the foregoing.
                                  19   Micron’s First Notice of Deposition to MLC (Dkt. No. 360-14).12

                                  20          Hinckley was asked about the Hynix agreement at his deposition:

                                  21          Q: Is there a royalty amount associated with this agreement?
                                  22          A: I believe there is.
                                  23          Q: What is that amount?
                                  24

                                  25

                                  26   license as evidence of a .025% royalty rate. See Dkt. No. 465-2. MLC did not list the Toshiba
                                       license in its response to Interrogatory No. 21.
                                  27
                                               12
                                                  Micron’s motion to strike the Milani Report quotes these deposition topics, with a citation
                                       to Micron’s First Notice of Deposition. See Micron’s Motion to Strike at 12, citing Dkt. No. 360-
                                  28   14 (Dkt. No. 452). However, Dkt. No. 360-14 is only an excerpt of the deposition notice and does
                                       not contain topics # 53 and # 58.
                                                                                        14
                                                A: Well, I can read you what it says, because my knowledge is based on what’s in
                                   1            the agreement, not my recollection. It says, “4.1 Compensation. In consideration of
                                                the release and License, Hynix shall pay to BTG $21 million as follows: $11 million
                                   2            no later than 30 April 2007; $5 million no later than 31 March 2008;” and “$5 million
                                                no later than 31 December 2009.”
                                   3
                                                Q: Now, there’s not a royalty rate that’s listed in this particular license agreement,
                                   4            correct?
                                   5            A: Correct.
                                   6            Q: Does MLC have an understanding as to what the royalty rate for this particular
                                                agreement is?
                                   7
                                                A: No, MLC has no understanding.
                                   8
                                                ...
                                   9
                                                Q: I’m just asking you personally, as someone who has knowledge within the – the
                                  10            licensing industry, is one way to calculate a royalty rate for an agreement to take the
                                                sales revenue that’s covered by the agreement and divide that into the total amount
                                  11            that was paid for that particular agreement?
                                  12            A: I’m sorry. I don’t – I don’t understand the question, because when parties get
Northern District of California
 United States District Court




                                                into licensing discussions, they usually talk numbers. It varies all over the map how
                                  13            they get to those numbers. And in this particular case, I have no idea how these
                                                numbers came about.
                                  14
                                                Q: So MLC has no knowledge with respect to a royalty rate that could be inferred
                                  15            from this particular agreement?
                                  16            A: That’s correct. MLC has no knowledge about where these numbers came from.
                                  17            Q: Has MLC attempted to investigate that?
                                  18            Mr. Marino: Objection to the extent that it calls for privileged communications. If
                                                you have an independent knowledge, you can testify to that.
                                  19
                                                A: No, I don’t have any independent knowledge. I – I – BTG did not include us in
                                  20            the negotiations, and – and so what communications were between Hynix and BTG
                                                over these numbers, MLC has no knowledge.
                                  21
                                       Hinckley Tr. at 61:9-63:23. Hinckley also testified that he did not know what Hynix products were
                                  22
                                       covered by the agreement. Id. at 64:14-65:6.
                                  23
                                                Hinckley was repeatedly asked whether MLC would be relying on the Hynix agreement at
                                  24
                                       trial:
                                  25
                                                Q: Now, there’s a lot of things you’ve testified that you don’t know with respect to
                                  26            this agreement. Are there any facts with respect to Exhibit 5 [Hynix License] that
                                                MLC will seek to rely upon with respect to its burden of proof at trial?
                                  27

                                  28
                                                                                          15
                                               Mr. Marino: And objection. It’s vague. I don’t understand what – “facts with respect
                                   1           to” an agreement that aren’t the agreement itself. But if you understand the question,
                                               please answer.
                                   2
                                               A: Same. I do not know what facts, if any, BTG will rely at trial – I mean, MLC
                                   3           will rely on at trial that pertains to Exhibit 5.
                                   4           Q: And so MLC is not disclosing any facts with respect to this agreement that it will
                                               seek to rely upon at trial, correct?
                                   5
                                               A: Well, again, my answer is, I do not know one way or the other the extent to which
                                   6           MLC will be relying on – on any facts pertaining to Exhibit 5 in the trial.
                                   7           Q: Who at MLC would know those facts?
                                   8           A: Well, it would be me and Jerry. And so if I’m speaking on behalf of MLC, I’m
                                               saying MLC as an entity doesn’t know one way or the other what facts, if any, it will
                                   9           rely on relating to Exhibit 5 at trial.
                                  10           Q: Will MLC at least disclose those facts before the close of fact discovery?
                                  11           A: I defer to my counsel.
                                  12           Mr. Marino: I think that’s a completely unfair question to ask of a fact witness. Also,
Northern District of California




                                               again, I still don’t understand what facts related to a document mean. So I think the
 United States District Court




                                  13           question is vague.
                                  14           Mr. Schartzer: Mr. Marino, we know that Mr. Hinckley is here designated as a
                                               corporate witness, not just a fact witness.
                                  15
                                               Mr. Marino: Corporate witness by definition is a fact witness. What do you think
                                  16           he is, an expert witness? That statement is nonsensical.
                                  17           Mr. Schartzer: Mr. Hinckley, outside of what’s written here within Exhibit 5, are
                                               there any other facts that MLC will seek to introduce at trial with respect to Exhibit
                                  18           5?
                                  19           A: Well, same answer. I do not know the extent – if MLC will seek to introduce
                                               any facts relating to this exhibit at trial or relating to the agreement between Hynix
                                  20           and BTG.
                                  21   Id. at 65:7-67:7. Hinckley provided similar answers when questioned about the BTG/Toshiba

                                  22   license agreement. See id. at 67:11-69:4; 78:6-7; 77:13-79:14. As noted supra, MLC did not in fact

                                  23   disclose prior to the close of fact discovery that it intended to rely on “facts relating to Exhibit 5 [the

                                  24   Hynix license agreement]” – such as any of the extrinsic evidence cited in Milani’s report.

                                  25

                                  26                                           LEGAL STANDARDS

                                  27           Federal Rule of Evidence 402 provides that “[i]rrelevant evidence is not admissible.” Rule

                                  28   403 provides that even relevant evidence may be excluded “if its probative value is substantially
                                                                                           16
                                   1   outweighed by a danger” of unfair prejudice, confusion etc.

                                   2          Federal Rule of Evidence 702 provides that expert testimony is admissible if “scientific,

                                   3   technical, or other specialized knowledge will assist the trier of fact to understand the evidence or

                                   4   to determine a fact in issue.” Fed. R. Evid. 702. Expert testimony under Rule 702 must be both

                                   5   relevant and reliable. Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993). When

                                   6   considering evidence proffered under Rule 702, the trial court must act as a “gatekeeper” by making

                                   7   a preliminary determination that the expert’s proposed testimony is reliable. Elsayed Mukhtar v.

                                   8   Cal. State Univ., 299 F.3d 1053, 1063 (9th Cir. 2002), amended by 319 F.3d 1073 (9th Cir. 2003).

                                   9   As a guide for assessing the scientific validity of expert testimony, the Supreme Court provided a

                                  10   nonexhaustive list of factors that courts may consider: (1) whether the theory or technique is

                                  11   generally accepted within the relevant scientific community; (2) whether the theory or technique

                                  12   has been subjected to peer review and publication; (3) the known or potential rate of error; and (4)
Northern District of California
 United States District Court




                                  13   whether the theory or technique can be tested. Daubert, 509 U.S. at 593-94; see also Kumho Tire

                                  14   Co., Ltd. v. Carmichael, 526 U.S. 137 (1999).

                                  15          Federal Rule of Civil Procedure 37(c)(1) provides that a party’s failure to disclose or

                                  16   supplement information will result in that party being precluded from using that information on a

                                  17   motion, at a hearing, or at trial, unless that failure was substantially justified or harmless. This

                                  18   sanction applies to failures to supplement discovery responses in accordance with Federal Rule of

                                  19   Civil Procedure 26(e). See id.; see also Hoffman v. Constr. Prot. Servs., Inc., 541 F.3d 1175, 1179

                                  20   (9th Cir. 2008) (affirming district court’s order excluding undisclosed damages evidence); Yeti by

                                  21   Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001) (“[A]lthough we review

                                  22   every discovery sanction for an abuse of discretion, we give particularly wide latitude to the district

                                  23   court’s discretion to issue sanctions under Rule 37(c)(1). . . . This particular subsection, implemented

                                  24   in the 1993 amendments to the Rules, is a recognized broadening of the sanctioning power. . . . The

                                  25   Advisory Committee Notes describe it as a ‘self-executing,’ ‘automatic’ sanction to ‘provide[ ] a

                                  26   strong inducement for disclosure of material. . . .’ Fed. R .Civ. P. 37 advisory committee’s note

                                  27   (1993).”)

                                  28
                                                                                         17
                                   1                                               DISCUSSION

                                   2          Micron contends that “[t]he Milani Report relies on a flawed, self-serving characterization

                                   3   of the Hynix and Toshiba Agreements to arrive at a royalty rate not found anywhere in the

                                   4   agreements.” Motion at 3 (Dkt. No. 444). Micron argues that the 0.25% figure that Milani claims

                                   5   represents the royalty rate applied in the Hynix Agreement is mentioned only in the context of the

                                   6   “most favored customer” provision as a rate that, if given to a different, future, hypothetical licensee,

                                   7   would trigger an additional discount to Hynix. Micron argues that Milani’s assertion that the

                                   8   Toshiba license effectively includes a 0.25% royalty rate is also entirely speculative, citing Milani’s

                                   9   statement in his report that “it’s reasonable to presume BTG considered the royalty rate in the

                                  10   Toshiba Agreement that is at least equal to the rate reflected in the Hynix Agreement.” Milani

                                  11   Report at 48. Micron argues that the Hynix and Toshiba licenses speak for themselves, and that

                                  12   both agreements on their face provide for lump sum payments and neither agreement contains a
Northern District of California
 United States District Court




                                  13   royalty rate applicable to the licenses.

                                  14          Micron also argues that because MLC failed to disclose during fact discovery (such as

                                  15   through the Hinckley deposition or its responses to Interrogatory Nos. 6 and 22) that it believed that

                                  16   0.25% was the applicable royalty rate based upon the Hynix and Toshiba licenses, as well as MLC’s

                                  17   failure to disclose the extrinsic evidence that Milani relies upon for his royalty rate opinion (such as

                                  18   Soden’s 2007 letter to Samsung and Fisher’s deposition testimony), Micron was prevented from

                                  19   conducting relevant discovery, such as depositions of BTG, Hynix and Toshiba witnesses focusing

                                  20   on the alleged 0.25% royalty rate, as well as a deposition of Mr. Fisher.

                                  21          Micron also argues that the 0.25% rate is not a real rate because, to the extent the extrinsic

                                  22   evidence cited by MLC is considered, that evidence shows that BTG used 0.25% as a tool to

                                  23   calculate lump sum payments based on forecasted sales from 2006 to 2011, while the actual license

                                  24   agreements covered the period of April 2007 through the expiration dates of the 41 patents

                                  25   (including inter alia June 2015 for the ‘571 patent and December 2017 for the last expiring patent).

                                  26   Thus, Micron argues that Milani’s opinion that the Hynix and Toshiba licenses reflect a 0.25%

                                  27   royalty rate has no basis in fact because (1) the contracts themselves provide for lump sum payments

                                  28   and do not specify a royalty rate and (2) the extrinsic evidence shows that, at most, BTG used 0.25%
                                                                                          18
                                   1   as a method for calculating lump sum payments based upon a revenue base of forecasted sales from

                                   2   2006-2011, thus ignoring years of Hynix’s and Toshiba’s sales that were covered by the term of the

                                   3   license. Micron argues that if an effective royalty rate was calculated for the Hynix and Toshiba

                                   4   licenses, that rate would need to also take account of the years of forecasted (or actual) sales from

                                   5   2012-2017, and thus the actual effective royalty rate would be much less than 0.25%.

                                   6          MLC devotes a significant portion of its opposition to arguing that the Hynix and Toshiba

                                   7   licenses are comparable and that the use of comparable licenses is a well-established methodology

                                   8   to determine a reasonable royalty. However, the specific issue presented by Micron’s motion is

                                   9   whether Milani may testify that the Hynix and Toshiba license agreements “reflect” a 0.25% royalty

                                  10   rate, not whether those license agreements are comparable. As to that question, MLC argues that

                                  11   “the 0.25% royalty rate figure is expressly referenced in the ‘most favored customer’ provision of

                                  12   the license” which “provides Hynix with a guarantee that no subsequent licensee would receive a
Northern District of California
 United States District Court




                                  13   license ‘in which the royalty rate is less than 0.25%.’” Opp’n at 3 (Dkt. No. 492). MLC also argues,

                                  14   “[i]ndeed, the record of the case is replete with references to 0.25% being used as the effective

                                  15   worldwide royalty rate – including several license agreements involving the patent-in-suit and

                                  16   contemporaneous business communications and testimony relating to the nature of the agreements

                                  17   and the manner by which they were negotiated – which have all been disclosed to Micron.” Id.

                                  18   MLC’s opposition to Damages MIL#1 does not cite any specific evidence in support of the assertion

                                  19   that the record is “replete” with references to the 0.25% royalty rate, nor does it identify how and

                                  20   when it “disclosed” all of this evidence to Micron.13

                                  21          The Court concludes that Milani’s proposed testimony that the Hynix and Toshiba licenses

                                  22   “reflect” a 0.25% royalty rate is speculative and not based on the facts of the actual licenses, and

                                  23   therefore GRANTS the motion as framed. Specifically, Milani may not testify that the Hynix and

                                  24   Toshiba agreements contain or “reflect” specific royalty rates because the documents speak for

                                  25   themselves and neither provides for an applicable royalty rate. Both license agreements are lump

                                  26
                                  27
                                              13
                                                 MLC’s opposition to Micron’s Motion to Strike the Milani Report asserts that MLC
                                       disclosed certain evidence in its response to Interrogatory No. 6 and 22. The Court discusses those
                                  28   responses infra.

                                                                                        19
                                   1   sum agreements, and there is no explanation in the agreements regarding how the lump sum amounts

                                   2   were calculated. Milani’s derivation of a 0.25% royalty rate based on the “most favored customer”

                                   3   provision in the Hynix license is contrary to the plain language of that provision, which provides

                                   4   that if BTG entered into a “future license” “in which the royalty rate is less than 0.25% . . . Hynix’s

                                   5   future payments (if any) shall be reduced so that Hynix, in total, pays not more than 90% of the

                                   6   royalty rate paid by the new licensee.” Hynix License § 4.3. The “most favored customer” provision

                                   7   does not state that the 0.25% royalty rate was applied to that license, nor does that provision (or any

                                   8   other provision in the agreement) state anything about how the lump sum payments were calculated.

                                   9          Milani’s testimony about the Hynix and Toshiba licenses containing a 0.25% royalty rate is

                                  10   not “based on sufficient facts or data” and is not “the product of reliable principles and methods.”

                                  11   Rule 702. Even if the extrinsic evidence was admissible14 to interpret the Hynix and Toshiba license

                                  12   agreements, the extrinsic evidence does not show that those licenses have an effective 0.25% royalty
Northern District of California
 United States District Court




                                  13   rate. Instead, that evidence suggests that BTG may have calculated lump sum amounts by applying

                                  14   0.25% to forecasts of revenue from 2006-2011.15 Of course, if 0.25% had been applied to forecasts

                                  15   of revenue for the term of the license (2007-2017), the lump sum amounts would have been greater;

                                  16   conversely, if the same lump sum figures were paid and measured across a revenue base of

                                  17   forecasted revenue from 2007-2017, the effective royalty rate would be less than 0.25%. Thus,

                                  18   Milani’s opinion that the Hynix and Toshiba licenses “reflect” a 0.25% royalty range is not based

                                  19

                                  20          14
                                                   As discussed infra, the Court finds that MLC did not disclose that it intended to rely on
                                  21   this extrinsic evidence in support of its reasonable royalty claim, and thus it is inadmissible on that
                                       ground. Further, even if that evidence was properly disclosed, the extrinsic evidence would not be
                                  22   admissible as parol evidence to interpret the license agreements because those agreements are clear
                                       and unambiguous. See generally Barron Bancshares, Inc. v. United States, 366 F.3d 1360, 1375-
                                  23   76 (9th Cir. 2004) (discussing parol evidence rule); Transcore, LP v. Electronic Transaction
                                       Consultants Corp., No. 3:05-cv-2316, 2008 WL 2152027, at *5, aff’d, 563 F.3d 1271 (Fed. Cir.
                                  24   2009) (“Although TransCore would like the court to consider its extraneous proof of the parties'
                                       discussions that were contemporaneous to the final preparation of the Settlement Agreement, the
                                  25   court cannot do so, because it finds that they intended the Settlement Agreement to be a final
                                       expression of their agreement.”).
                                  26          15
                                                  As noted supra, the Hynix license covered “all Hynix products,” and was not limited
                                  27   specifically to Hynix’s MLC Memory Devices. The revenue base for all Hynix products for the
                                       term of the license was presumably larger than the revenue base for the subset of Hynix MLC
                                  28   Memory Devices.

                                                                                         20
                                   1   in fact, but instead upon an misinterpretation of an inapposite “most favored customer” provision in

                                   2   the Hynix license and irrelevant extrinsic evidence suggesting that BTG used the 0.25% figure as a

                                   3   method for calculating lump sums in negotiations using forecasted sales data for a truncated period

                                   4   of the license agreements.

                                   5          The Court is mindful of the principle that “[a] judge must be cautious not to overstep its

                                   6   gatekeeping role and weigh facts, evaluate the correctness of conclusions, impose its own

                                   7   methodologies, or judge credibility, including the credibility of one expert over another.” Apple

                                   8   Inc. v. Motorola, Inc., 757 F.3d 1286, 1315 (Fed. Cir. 2014), overruled on other grounds,

                                   9   Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015). The Court also recognizes that

                                  10   resolving disputes of fact is the province of the jury. See Micro Chemical, Inc. v. Lextron, Inc., 317

                                  11   F.3d 1387, 1392 (Fed. Cir. 2003) (“In this case, the trial court properly did not rule inadmissible

                                  12   Fiorito’s damages testimony simply because it was based on Micro Chemical’s version of the
Northern District of California
 United States District Court




                                  13   contested facts.”). Here, however, there is not a factual dispute about whether the Hynix and

                                  14   Toshiba licenses contain a royalty rate: they do not. Instead, Milani (and MLC) divine a royalty

                                  15   rate for these agreements by stitching together selected pieces of extrinsic evidence of BTG’s

                                  16   description of how it formulated lump sum licensing proposals. 16 MLC cannot create a dispute of

                                  17   fact by having Milani mischaracterize evidence, and the Court cannot permit Milani to testify about

                                  18   a “fact” – the royalty rate reflected in the Hynix and Toshiba licenses – when there is no evidence

                                  19   to support that fact. Cf. Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1317 (Fed. Cir. 2011)

                                  20   (“[T]here must be a basis in fact to associate the royalty rates used in prior licenses to the particular

                                  21   hypothetical negotiation at issue in the case.”); see also Golden Bridge Tech. v. Apple, Inc., Case

                                  22   No. 5:12-cv-04882-PSG, 2014 WL 2194501, at *6 (N.D. Cal. May 18, 2014) (granting Daubert

                                  23   motion to exclude expert testimony about royalty rates derived from fully-paid lump sum licenses

                                  24   where, inter alia, the expert did not “account for the portion of the lump sum payments that would

                                  25   cover future sales”).

                                  26
                                              16
                                  27             In the limited excerpts of the Fisher deposition provided to the Court, Fisher testified that
                                       there several “different approaches” leading to a “whole range of numbers” that BTG used when
                                  28   determining amounts for BTG’s licensing negotiations. Fisher Tr. at 236:18-237:15.

                                                                                          21
                                   1          The Court also concludes that MLC never disclosed the factual underpinnings of its claim

                                   2   that the Hynix and Toshiba licenses “reflect” a 0.25% royalty rate, and that pursuant to Rule

                                   3   37(c)(1), this failure is a separate and independent basis for excluding evidence and argument that

                                   4   those licenses contain such a rate. It bears repeating that because the Hynix and Toshiba licenses

                                   5   are lump sum agreements that do not contain specific royalty rates, absent a disclosure by MLC,

                                   6   Micron would have no way of knowing that Milani would opine that these agreements reflect a

                                   7   0.25% royalty rate that should be applied to this case (and that the rate should be tripled to 0.75%

                                   8   based on Fisher’s deposition testimony and ultimately halved to 0.375% to account for the value of

                                   9   the ‘571 patent). It is undisputed that prior to the submission of Milani’s initial expert report in

                                  10   February 2019,17 MLC had never disclosed what it believed was an appropriate royalty rate to

                                  11   calculate damages, had never disclosed that it believed the Hynix and Toshiba licenses “reflect” a

                                  12   0.25% royalty rate, and had never disclosed any of the extrinsic evidence that Milani relies on for
Northern District of California
 United States District Court




                                  13   his royalty rate opinion (the 2007 BTG letter from Soden to Shim of Samsung; the Fisher deposition

                                  14   testimony; and the BTG memos regarding licensing negotiations and offers to Samsung, ST Micro

                                  15   and Acacia).18 Further, at Hinckley’s Rule 30(b)(6) deposition, he testified, inter alia, that the Hynix

                                  16   agreement did not have a royalty rate, that “MLC has no understanding” of the royalty rate for the

                                  17   Hynix agreement, and that “MLC has no knowledge about where these [lump sum] numbers came

                                  18   from.” Hinckley Tr. at 61:21-62:2, 63:9-13. Although Mr. Marino repeatedly objected to questions

                                  19   asking Hinckley about whether MLC would rely on any “facts with respect to” the Hynix agreement

                                  20   at trial (such as objecting “It’s vague. I don’t understand what – ‘facts with respect to’ an agreement

                                  21   that aren’t the agreement itself,”), in fact Milani and MLC are attempting to rely on “facts with

                                  22   respect to” the Hynix agreement that are not the agreement itself, namely extrinsic evidence such as

                                  23   Soden’s 2007 letter to Samsung, Fisher’s deposition testimony, and other BTG memos and license

                                  24
                                              17
                                  25             Milani first issued an expert report on February 8, 2019, and then issued an amended
                                       report on March 15, 2019 “to reflect the Court’s order regarding the infringement contentions and
                                  26   schedule.” Milani Report at 4.

                                  27
                                              18
                                                  MLC had generally identified “any prior negotiations between the parties.” However,
                                       that disclosure still does not state that MLC believed that 0.25% was a reasonable royalty rate that
                                  28   should be used as an input (before tripling and then halving, as Milani does) to determine damages.

                                                                                         22
                                   1   offers. Thus, the record reflects that Micron repeatedly asked MLC – through interrogatories and

                                   2   the Hinckley deposition – for the factual basis of its reasonable royalty claim and about its reliance

                                   3   on the Hynix license in particular – and MLC consistently failed to disclose its contention that the

                                   4   Hynix license “reflected” a 0.25% royalty rate that should be applied to this case.

                                   5          MLC argues that its responses to Interrogatories Nos. 6 and 22 were sufficient, and that in

                                   6   any event Micron has not been prejudiced. The Court disagrees. In both interrogatories, Micron

                                   7   asked MLC to “describe the factual and legal basis and supporting evidence” in support of MLC’s

                                   8   claim for a reasonable royalty (Interrogatory No. 6) and to “identify all facts, evidence and testimony

                                   9   regarding any applicable royalty rates that You intend to rely upon at trial and describe in complete

                                  10   detail why those royalty rates are applicable.” Interrogatory No. 22. MLC’s responses to both

                                  11   interrogatories asserted numerous boilerplate objections and set forth a generic statement of the law

                                  12   regarding entitlement to damages with citations to Georgia-Pacific without ever stating that MLC
Northern District of California
 United States District Court




                                  13   believed that 0.25% was an appropriate royalty rate or MLC’s contention that the Hynix and Toshiba

                                  14   licenses reflected such a rate. MLC’s responses also contained a list of documents, which curiously

                                  15   did not include either license in response to Interrogatory No. 6 and only identified the Hynix license

                                  16   in response to Interrogatory No. 22. Crucially, none of the listed documents included any of the

                                  17   extrinsic evidence upon which Milani relies to conclude that the Hynix and Toshiba licenses

                                  18   “reflect” a 0.25% royalty rate and that the 0.25% rate should be tripled to account for the fact that

                                  19   the Hynix and Toshiba licenses were worldwide and damages in this case are based on U.S.

                                  20   revenue.19 Because MLC never disclosed this information, Micron was prevented from conducting

                                  21   fact discovery regarding these issues.

                                  22          To the extent MLC seeks to blame Micron for its inadequate damages disclosures, the Court

                                  23   is unpersuaded. To be sure, there were problems with Micron’s production of sales data. However,

                                  24   none of that discovery was relevant to the issue of what MLC contended was the appropriate royalty

                                  25   rate in this case. Indeed, the vast majority of the evidence that Milani and MLC rely upon for the

                                  26
                                  27          19
                                                 As Micron notes in its Daubert motion challenging Milani’s testimony, notwithstanding
                                  28   Milani’s explanation for tripling the alleged 0.25% royalty rate, Milani’s damages numbers include
                                       Micron’s (and its subsidiaries’) foreign sales.
                                                                                         23
                                   1   0.25% (and 0.75%) royalty rate opinion was produced by MLC. There is simply no explanation to

                                   2   excuse MLC’s failure to disclose the factual basis for its claim about a reasonable royalty. MLC

                                   3   suggests that it was not required to do so because the reasonable royalty is the subject of expert

                                   4   testimony. However, while MLC was not required to disclose its expert opinions during fact

                                   5   discovery, MLC was still required to disclose the factual basis for its reasonable royalty claim. See

                                   6   Siemens Med. Sols. USA, Inc. v. Saint-Gobain Ceramics & Plastics, Inc., 637 F.3d 1269, 1287 (Fed.

                                   7   Cir. 2011) (affirming district court’s evidentiary ruling excluding portions of expert testimony not

                                   8   disclosed during discovery, including expert’s testimony about testing that was not disclosed during

                                   9   fact discovery); Corning Optical Commc’ns Wireless Ltd. v. Solid, Inc., 306 F.R.D. 276, 279 (N.D.

                                  10   Cal. 2015) (finding interrogatory response summarized as “wait until we serve our expert report” to

                                  11   be “plainly insufficient” and granting motion to compel further responses to damages

                                  12   interrogatories, including disclosure of facts upon which plaintiff sought a reasonable royalty)
Northern District of California
 United States District Court




                                  13          Accordingly, the Court concludes that Milani may not testify that the Hynix and Toshiba

                                  14   license agreements “reflect” a 0.25% royalty rate because such testimony is contrary to the plain

                                  15   language of the documents.       Further, the extrinsic evidence that Milani relies upon (1) is

                                  16   inadmissible parol evidence; (2) even if considered, does not support a 0.25% royalty rate for the

                                  17   terms of the Hynix and Toshiba licenses; and (3) was never disclosed by MLC and thus MLC may

                                  18   not rely on this evidence to assert that the Hynix and Toshiba licenses “reflect” a 0.25% royalty rate.

                                  19

                                  20                                             CONCLUSION

                                  21          For the foregoing reasons, the Court GRANTS Micron’s Damages MIL#1 as to Milani’s and

                                  22   Epstein’s testimony and DENIES as moot the portion of the motion directed at Liesegang’s

                                  23   proposed rebuttal testimony.

                                  24

                                  25          IT IS SO ORDERED.

                                  26
                                  27   Dated: July 2, 2019                           ______________________________________
                                                                                       SUSAN ILLSTON
                                  28                                                   United States District Judge
                                                                                         24
